DETAILED ACTION
This FINAL action is in response to Application No. 16/640,464 originally filed 02/20/2020. The amendment presented on 01/03/2022 Currently claims 1 - 20 are amended is hereby acknowledged. Currently claims 1 - 20 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendments
1.	This is in response to applicant’s communication filed on 03 January 2022, wherein: claims 1 - 20 are currently pending. Claims 1 - 20 have been amended.  
Response to Arguments  
2.	Applicant’s arguments filed on January 03, 2022 with respect to the rejections of claims 1 - 20 have been fully considered but are not persuasive.
On pages 16 - 21 of the Remarks, Applicant argues that Tatsuta and Hayashi as a whole fall to teach “the first display control is performed based on a movement of a viewpoint of an imaging camera in the center-of-gravity movement direction, and the line-of-sight direction is parallel with the center-of-gravity movement direction; and  perform a second display control, whereinPage 4 of 22Application No. 16/640,464 Reply to Office Action of October 5, 2021 the second display control is performed to control the display device to provide the user with the visual field image, the second display control is performed based on a rotation of an imaging posture of the imaging camera and the movement of the viewpoint of the imaging camera in the center-of-gravity movement direction,” 
The Examiner respectfully disagrees with the applicant’s argument because Tatsuta teaches the first display control (fig. 3; 200 head motion tracking device is equivalent to first display control) is performed based on a movement of a viewpoint of an imaging camera in the center-of-gravity movement direction, (pars. [0091] and [0112]) and the line-of-sight direction is parallel with the center-of-gravity movement direction perform a second display control, (fig. 3; 300 acquires is equivalent to a movement information acquire unit) whereinPage 4 of 22Application No. 16/640,464 Reply to Office Action of October 5, 2021 the second display control is performed to control the display device to provide the user with the visual field image, (pars. [0071] and [0073] – [0074]) the second display control is performed based on a rotation of an imaging posture of the imaging camera and the movement of the viewpoint of the imaging camera in the center-of-gravity movement direction, and the line-of-sight direction is not parallel with the center-of-gravity movement direction. (pars. [0114] – [0115])
Applicant further argues that Hayashi fails to teach “moving a viewpoint to the display device 2 based on a center-of-gravity position of the user.” 
Hayashi teaches for example as shown in fig. 7 if a player is moving and also a viewpoint change. 
Claim Rejections - 35 USC § 103  
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:  
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 1 - 12, 15 - 16, 18 and 19 - 20 are rejected under 35 U.S.C. 103 as being unpatentable over Tatsuta “US 2017/0083084” in view of Hayashi “US 2012/0229372”.
Re-claim 1, Tatsuta teaches an information processing apparatus (fig. 3; 100 image display system) comprising: 
acquire line-of-sight information associated with a line-of-sight direction of a user; (par. [0037]) 
acquires a center-of-gravity movement information associated with a body of the user; (pars. [0064] - [0065]) 
perform a first display control, (fig. 3; 200 head motion tracking device is equivalent to first display control) wherein
the first display control (fig. 3; 200 head motion tracking device is equivalent to first display control) is performed to control a display device (fig. 3; 500) to provide the user with a visual field image, (pars. [0071] and [0073] – [0074]) 
the first display control (fig. 3; 200 head motion tracking device is equivalent to first display control) is performed based on a movement of a viewpoint of an imaging camera in the center-of-gravity movement direction, and the line-of-sight direction is parallel with the center-of-gravity movement direction; (pars. [0091] and [0112]) and 
performs a second display control, (fig. 3; 300 acquires is equivalent to a movement information acquire unit) wherein 
the second display control (fig. 3; 300 acquires is equivalent to a movement information acquire unit) is performed to control the display device to provide the user with the visual field image, (pars. [0071] and [0073] – [0074]) 
the second display control is performed based on a rotation of and imaging posture of the imaging camera and the movement of the viewpoint of the imaging camera in the center-of-gravity movement direction, and the line-of-sight direction is not parallel with the center-of-gravity movement direction. (pars. [0114] – [0115])
Tatsuta does not explicitly teach a center-of-gravity movement direction is calculated and used in order to move the viewpoint of the imaging unit.
However, Hayashi teaches a center-of-gravity movement direction is calculated and used in order to move the viewpoint of the imaging unit. (pars. [0097] - [0099]) 
It would have been obvious to one of ordinary skill in the art before the effecting filing date to modify the invention of Tatsuta with the teachings of Hayashi to provide a user direction can be easily calculated based on the moving direction of the center-of-gravity position of the load applied on the input device. (par. [0010])
 
Re-claim 2, Tatsuta teaches wherein in the second display control, the circuity is further configured to determine a rotation direction based on the line-of-sight direction, (pars. [0114] – [0115]) and 
the rotation direction is associated with a rotation of the imaging posture of the imaging camera. (pars. [0018], [0019] and [0096])
Re-claim 3, Tatsuta teacheswherein wherein in the second display control, 
the circuitry is further configured to rotate the imaging posture of the imaging camera, (par. [0096]) and  
the image center of the visual field image approached the line-of-sight direction based on the rotation of the imaging posture. (par. [0010])

Re-claim 4, Tatsuta in view of Hayashi teaches all the limitations of claim 1, Hayashi teaches wherein in the second display control, 
the circuitry is further configured to determine a rotation amount based on a magnitude of an angle difference between the line-of-sight direction and the center-of-gravity movement direction, (pars. [0129] and [0131] – [0134]) and 
the rotation amount is associated with a rotation of the imaging posture of the imaging camera. (pars. [0018], [0019] and [0096])

Re-claim 5, Tatsuta in view of Hayashi teaches all the limitations of claim 4, Hayashi teaches wherein in the second display control, based on a comparison of the magnitude of the angle difference and a determination value, (par. [0129]) 
the circuitry is further configured to: 
determine the rotation amount; and move the viewpoint of the imaging camera in the center-of-gravity movement direction based on the rotation amount. (pars. [0131] – [0134])

Re-claim 6, Tatsuta in view of Hayashi teaches all the limitations of claim 5, Hayashi teaches wherein in the second display control, based on the magnitude of the angle difference is less than the determination value, (par. [0129])
the circuitry is further configured to: 
determine the rotation amount such that a movement direction of the viewpoint of the imaging camera curves toward the line-of-sight direction; (pars. [0095] – [0096])
rotate the imaging posture of the imaging camera in the center-of- gravity movement direction based on the rotation amount; and move the viewpoint of the imaging camera in the center-of-gravity movement direction based on rotation amount. (pars. [0097] – [0098])

Re-claim 7, Tatsuta in view of Hayashi teaches all the limitations of claim 5, Hayashi teaches wherein in the second display control, based on the magnitude of the angle difference is less than the determination value and a specific value, the circuitry is further configured to determine the rotation amount to decrease a degree of rotation of the imaging posture as the angle difference decreases. (pars. [0119] – [0120])

Re-claim 8, Tatsuta in view of Hayashi teaches all the limitations of claim 5, Hayashi teaches wherein in the second display control,Page 7 of 22Application No. 16/640,464 Reply to Office Action of October 5, 2021 the circuitry is further configured to determine the rotation amount to increase a degree of rotation of the imaging posture as the angle difference decreases, the rotation amount is determined based on the magnitude of the angle difference, the magnitude of the angle difference is less than the determination value, and the magnitude of the angle difference is equal to or greater than a specific value. (pars. [0125] – [0130])

Re-claim 9, Tatsuta in view of Hayashi teaches all the limitations of claim 5, Hayashi teaches wherein in the second display control, the circuitry is further configured to: 
determine the rotation amount to wrap a movement direction of the viewpoint towards the line-of-sight direction, wherein the rotation amount is determined based on the magnitude of the angle difference is equal to or greater than the determination value; (pars. [0095] – [0096])
rotate the imaging posture of the imaging camera in the center-of-gravity movement direction based on the rotation amount; and move the viewpoint of the imaging camera in the center-of-gravity movement direction based on rotation amount. (pars. [0097] – [0098]) 

Re-claim 10, Tatsuta in view of Hayashi teaches all the limitations of claim 5, Hayashi teaches wherein in the second display control, 
the circuitry is further configured to determine the rotation amount to increase a degree of rotation of the imaging posture as the angle difference decreases, and the rotation amount is determined based on the magnitude of the angle difference equal to or greater than the determination value. (pars. [0119] – [0120])

Re-claim 11, Tatsuta in view of Hayashi teaches all the limitations of claim 5, Hayashi teaches wherein in the second display control, the circuitry is further configured to determine the rotation amount to determine a degree of change in the rotation amount, (par. [0097])
the degree of change in the rotation amount is associated with the angle difference that is less than the determination value, and the rotation amount is determined based on the magnitude of the angle difference is equal to or greater than the determination value. (pars. [0098] – [0099])

Re-claim 12, Tatsuta in view of Hayashi as a whole teaches all the limitations of claim 1, Hayashi teaches wherein in the second display control, 
based on the line-of-sight direction in a current state and the line-of-sight direction in a previous state, the circuity is configured to move the viewpoint of the imaging camera in the center-of- gravity movement direction without rotation of the imaging posture of the imaging camera, (par. [0099])
the current state and the previous state are associated with a time, and the line-of-sight direction in the current state is parallel with the line-of-sight direction in the previous state. (par. [0110])

Re-claim 15, Tatsuta teaches wherein the display device is a head-mounted display wearable by the user, (par. [0078] display device 500 is configured as a head-mounted display) and 
the circuity is further configured to cause a display screen (fig. 3; 502) of the head-mounted display to display the visual field image. (par. [0078])

Re-claim 16, Tatsuta in view of Hayashi as a whole teaches all the limitations of claim 1, Hayashi teaches wherein the imaging camera is a virtual camera that generates a visual field image corresponding to an arbitrary viewpoint in a virtual space, and the circuitry is further configured to cause the display device to display the visual field image based on an imaging posture and a viewpoint of the virtual camera. (fig. 5 and pars. [0095] and [0098])

Re-claim 18, Tatsuta teaches wherein the circuitry is further configured to:
execute the first display control and the second display control based on a difference between the line-of-sight direction (pars. [0074], [0098] and [0114]) 
Tatsuta does not explicitly teach the center-of-gravity movement direction in a horizontal direction; and 
control a movement amount based on the line-of-sight direction in a vertical direction, wherein the movement amount is associated with a movement of a viewpoint of the imaging camera. 
However, Hayashi teaches the center-of-gravity movement direction in a horizontal direction; (par. [0099]) and 
control a movement amount based on the line-of-sight direction in a vertical direction, wherein the movement amount is associated with a movement of a viewpoint of the imaging camera. (par. [0100] – [0101])
It would have been obvious to one of ordinary skill in the art before the effective filing date to further modify the invention of the combination with the teachings of Hayashi to provide a user direction can be easily calculated based on the moving direction of the center-of-gravity position of the load applied on the input device. (par. [0010])

Re-claim 19, is rejected as a method as applied to claim 1 above because the scope and contents of the recited limitations are substantially the same. 

Re-claim 20, the rejection of claim 1 is incorporated into the rejection of claim 20 and only further limitation will be addressed below. 
Tatsuta teaches a non-transitory computer-readable medium having stored thereon computer-executable instructions which, when executed by an information processing apparatus, cause the information processing apparatus to execute operations comprising: (par. [0027]) 

6.	Claims 13 - 14 are rejected under 35 U.S.C. 103 as being unpatentable over Tatsuta “US 2017/0083084” in view of Hayashi “US 2012/0229372” and further in view of Endo “US 2011/0234475”.
Re-claim 13, Tatsuta in view of Hayashi as a whole teaches all the limitations of claim 1, Tatsuta teaches wherein the second display control, the circuitry is further configured to rotate the imaging posture of the imaging camera based on line-of-sight direction in a current state, the line- of-sight direction in a previous state, the current state and the previous state are associated with a time, and the line-of-sight direction in the current state is not parallel with the line-of-sight direction in the previous state, (fig. 8 and pars. [102] – [103]) and  
Tatsuta and Hayashi do not explicitly teach a gaze point of the user in the current state, and a gaze point of the user in the previous state, the gaze point of the user in the current state is similar to the gaze point of the user in the previous state, and Page 10 of 22Application No. 16/640,464 Reply to Office Action of October 5, 2021 an image center of the visual field image approaches a direction of the gazing point based on the rotation of the of the imaging posture. 
However, Endo teaches a gaze point of the user in the current state, and a gaze point of the user in the previous state, the gaze point of the user in the current state is similar to the gaze point of the user in the previous state, and Page 10 of 22Application No. 16/640,464 Reply to Office Action of October 5, 2021 an image center of the visual field image approaches a direction of the gazing point based on the rotation of the of the imaging posture. (par. [0017]
It would have been obvious to one of ordinary skill in the art before the effective filing date to further modify the invention of the combination with the teachings of Endo to provide a gaze position of the wearer on the external video on the basis of the detection result of the viewpoint detecting unit and controlling the image dividing unit to extract the main image having the detected gaze position as its center. (par. [0017])

Re-claim 14, Tatsuta teaches wherein in the second display control, the circuitry is further configured to rotate the imaging posture of the imaging camera based on the line-of-sight direction in a current state, the line-of-sight direction in a previous state, the current state and the previous state are associated with a time, 
an image center of the visual field image approaches the line-of-sight direction in the current state based on the rotation of the imaging posture of the imaging camera, 
the line-of-sight direction in the previous state is parallel with the line-of-sight direction in the current state, (fig. 8 and pars. [102] – [103]) and 
Tatsuta and Hayashi do not explicitly teach a gaze point of the user in the current state, a gaze point of the user in the previous state, the gaze point in the current state is different from the gaze point in the previous state.
However, Endo teaches a gaze point of the user in the current state, a gaze point of the user in the previous state, the gaze point in the current state is different from the gaze point in the previous state. (par. [0083]
It would have been obvious to one of ordinary skill in the art before the effective filing date to further modify the invention of the combination with the teachings of Endo to provide a gaze position of the wearer on the external video on the basis of the detection result of the viewpoint detecting unit and controlling the image dividing unit to extract the main image having the detected gaze position as its center. (par. [0017])

7.	Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Tatsuta “US 2017/0083084” in view of Hayashi “US 2012/0229372” and further in view of Brulez “US 2016/0297522”.
Re-claim 17, Tatsuta in view of Hayashi as a whole teaches all the limitations of claim 1 but do not explicitly teach the imaging camera is a real camera included in an unmanned moving body in a real space, and 
the circuitry is configured to cause the display device to display the visual field image based on an imaging posture and a viewpoint of the real camera. 
However, Brulez teaches the imaging camera is a real camera (fig. 1; 14) included in an unmanned moving body in a real space, (fig. 1) and 
the circuitry is configured to cause the display device to display the visual field image based on an imaging posture and a viewpoint of the real camera. (fig. 1 and pars. [0035] – [0040]) 
 It would have been obvious to one of ordinary skill in the art before the effective filing date to further modify the invention of the combination with the teachings of Brulez for allowing the user, in a particularly simple, intuitive and non-disturbing manner, to modify the framing of the image rendered in the video image. (par. [0009]) wherein
Conclusion
8.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Contact Information
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sosina Abebe whose telephone number is (571) 270-7929. The examiner can normally be reached on Mon-Friday from 9:00-5:30 If attempts to reach the examiner by telephone are unsuccessful, the examiner's Supervisor, Temesghen Ghebretinsae can be reached on (571) 272-3017. The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/S.A/Examiner, Art Unit 2626                                                                                                                                                                                                              

/TEMESGHEN GHEBRETINSAE/Supervisory Patent Examiner, Art Unit 2626                                                                                                                                                                                                        6/3/2022B